DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement 07/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 07/12/2022 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 14-20 have been withdrawn from consideration.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082).
Regarding claim 1, Ikeda et al. teaches an infusion pump (1, Fig. 1) comprising: a housing (30, Fig. 1) with a door (40, Fig. 1) pivotally mounted to the housing (30, see [0031]); a tube channel (31a1, Fig. 2) positioned at least partially behind the door (40) on the housing (30, see Fig. 2), the tube channel (31a1) configured to hold a tube (10, Fig. 2) in the infusion pump (1, see [0031]); a pumping mechanism (32, Fig. 2); and a slide clamp ejection device (22, Fig. 2) in operable contact with a slide clamp (20, Fig. 2) thereby configured to eject the slide clamp (20) from a channel (31b, Fig. 2 and see [0036]) but does not specifically teach the slide clamp ejection device including a solenoid in operable contact with a slide clamp thereby configured to automatically eject the slide clamp from a channel based on one or more inputs from one or more pressure sensors configured to detect the presence of the tube at a load point along the tube channel and one or more additional sensors arranged on the infusion pump, wherein the one or more inputs from the one or more sensors are indicative of proper installation and loading of the tube within the tube channel of the infusion pump.  
However, Ueda et al. teaches an infusion pump (2001, Fig. 35) having a housing (2011, Fig. 35) and an ejection device (actuator, see [0230]) including a solenoid (see [0230]) in operable contact with a component (2012, Fig. 25) thereby configured to automatically eject the component (2012, see [0230]-[0231] where the solenoid actuator automatically ejects the door from housing by opening the door) based on one or more inputs from one or more sensors (2600, see [0230]) arranged on the infusion pump (1, see [0228]), wherein the one or more inputs from the one or more sensors (2600) are indicative of proper installation and loading a tube (T, Fig. 37) within a tube channel (2111, Fig. 37) of the infusion pump (1, see [0210]-[0213] and [0228]-[0233]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. by substituting the manual release actuator 33 for an automatic solenoid actuator and adding the pressure sensor such that the pressure sensor is in communication with the automatic solenoid actuator as taught by Ueda et al. because Fields et al. teaches that it is known in the art that a manual actuator and electrical solenoid actuator are art effective equivalents that yield the same predictable results (see Fields et al., Col. 3, lines 58-61).  Further, Ikeda et al. teaches that modifications may be made to the device (see [0113]) and it has been held that providing a mechanical or automatic means to replace manual activity which accomplish the same result involves only routine skill in the art.
Ikeda et al. in view of Ueda et al. in view of Fields et al. doesn’t specifically teach that the sensor is a pressure sensors configured to detect the presence of the tube at a load point along the tube channel; however, Zhou teaches pressure sensors (26, Fig. 6) that are configured to detect the presence of a tube (16, Fig. 1) at a load point along a tube channel (channel formed between 12 and 14, see Figs. 3A-3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields by adding the pressure sensors taught by Zhou to the 31a1 for and configuring the pressure sensor such that the pressure sensor is in communication with the automatic solenoid actuator for properly detecting the presence of the tubing within the channel (see [0037]).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. teaches that modifications may be made to the device (see Ikeda et al., [0113])
Regarding claim 2, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches wherein the tube (10) is in an occluded state after the slide clamp (20) is inserted within the channel (31b, see Ikeda et al., [0035]).  
Regarding claim 5, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches wherein the door (40) is configured to unlock and transition between a closed state and an open state after the slide clamp (20) is inserted within the channel (31b, see Ikeda et al. [0070]).  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Oskin. (Pub. No. 2009/0069796).
Regarding claim 3, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach wherein the one or more additional sensors include at least one of a first Hall effect sensor configured to detect when the door is positioned in a closed state, an optical IR sensor configured to detect when the door is latched while positioned in the closed state, and a second Hall effect sensor configured to detect that a valve is closed to place the tube in an occluded state.  
However, Orskin teaches a Hall effect sensor (62, Fig. 5, see [0029]) configured to detect that a valve (50, Fig. 5) is closed to place a tube in an occluded state (see [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou by forming the position sensor to also detect the position of the valve assembly as taught by Oskin for determining the amount of fluid flow permitted through the respective lumen at the amount of closure such that the closure information can be used to adjust a volume and/or pressure of fluid circulated through lumen (see [0029]).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Regarding claim 4, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou in view of Orskin teaches wherein the infusion pump (1) is configured to initiate an infusion after receiving a confirmation that the slide clamp (20) is in an ejected state and the door (40) is in a closed state (see Ikeda et al., [0093]).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Ballantyne et al. (Pub. No. 2013/0317837).
Regarding claim 6, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach further including a sensor, wherein the sensor detects the presence of the slide clamp within the channel.  However, Ballantyne et al. teaches a sensor (15201/15202, Fig. 152) that detects movement of a slide clamp (15220, Fig. 152, see [0797]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou by adding the hall-effect sensors taught by Ballantyne et al. to 31b of the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou to detect the movement of the slide clamp ([0797]).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Regarding claim 7, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou in view of Ballantyne et al. teaches wherein the sensor is a Hall effect sensor (15201/1520, see Ballantyne et al., [0797]).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Meinzer et al. (Patent No. 5,782,805).
Regarding claim 8, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach further comprising a tube loading guidance system, wherein the tube loading guidance system includes one or more visual cues configured to provide guidance to a user during tube loading.  However, Meinzer et al. teaches a tube loading guidance system (29, Fig. 4), wherein the tube loading guidance system (29) includes one or more visual cues (89/91, Fig. 4) configured to provide guidance to a user during tube loading (see Col. 5, lines 30-33 and Col. 18, lines 17-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou to add the display, LED indicators and tube alarm components as taught by Meinzer et al. for indicating the state of the pump and various alarm conditions of the device to the user (see Col. 5, lines 24-36).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Regarding claim 9, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou in view of Meinzer et al. teaches wherein the visual cues (89/91) include a first light-emitting diode (87), a second light emitting diode (91), and a display (see Col. 5, lines 24-25), wherein the first and second light emitting diodes (89/91) are configured to indicate whether a tube is properly or improperly loaded at respective load points on the infusion pump (see Col. 5, lines 30-33 and Col. 18, lines 17-39).  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Denis et al. (Pub. No. 2013/0238261).
Regarding claim 10, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach further comprising an occlusion sensor, wherein the occlusion sensor is configured to determine if an infusion line connected to the infusion pump is blocked.  However, Denis et al. teaches an occlusion sensor (22/24, Fig. 2), wherein the occlusion sensor(22/24) is configured to determine if an infusion line (6) connected to the infusion pump is blocked (see [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou by adding the upstream and downstream occlusion sensors taught by Denis et al. for determining an occlusion or blockage in the tubing (see [0001]).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Regarding claim 11, Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou in view of Denis et al. teaches wherein the occlusion sensor (22/24) determines if an infusion line is blocked by calculating one of a slope of a force curve, a slope of a pressure curve, a comparison to a baseline force measurement, a comparison to a baseline pressure measurement (see Denis et al. [0004] and  [0029]), or an area under the force curve.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Hetchler et al. (Pub. No. 2018/0221643).
Regarding claim 12, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach further comprising an accelerometer, wherein the accelerometer is configured to detect at least one of an occlusion or whether the infusion pump experienced an external impact.  However, Hetchler et al. teaches an infusion pump (100, Fig. 1) having an accelerometer (not shown, see [0055]), wherein the accelerometer is configured to detect whether the infusion pump experienced an external impact ([0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou by adding the accelerometer taught by Hetchler et al. for determining when the device has experienced unintended physical movement, impact or other unintentional force (see [0055]).  Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No. 2017/0342973) in view of Ueda et al. (Pub. No. 2014/100526) in view of Fields et al. (Patent No. 5,437,635) in view of Zhou (Pub. No. 2010/0106082) in view of Kamen et al. (Pub. No. 2014/0188076).
Regarding claim 13, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou does not teach wherein the infusion pump is positioned in a rack with at least one other infusion pump or syringe pump.  However, Kamen et al. teaches an infusion pump (9215 top, Fig. 113) in a rack (9221, Fig. 113 and [0837] where the pumps are attached to rack) with at least one other infusion pump (9215 middle, Fig. 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou by adding the pole and pole attach means and middle pump and the power supply as taught by Kamen et al. to the device taught by Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou for extending the operating of the infusion when no AC current is available ([0836]). Further, Ikeda et al. in view of Ueda et al. in view of Fields et al. in view of Zhou teaches that modifications may be made to the device (see Ikeda et al., [0113]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783